DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/30/2021 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 6/30/2021.  
Claim 1 has been amended.
Claim 1-14  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statements filed on 12/14/2021 and 6/30/2021 have been considered. Initialed copies of Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0009]-[0038]) that patient poor-adherence is a major problem that is fundamentally a behavioral psychology problem. So a need exists to organize these human interactions by collecting data and providing visual alerts to support medication compliance using the steps of “providing connectivity (data), providing visual alerts, sending messages, capturing images, sending images, determining depletion states, placing orders,” etc.  Applicant’s system collects data and provides visual alerts to support medication compliance and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-13 and 17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 is/are directed to the abstract idea of “collecting data and providing visual alerts to support medication compliance,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0009], [0039], [0042]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-17 recite an abstract idea.
Claim(s) 1 is/are directed to the abstract idea of “collecting data and providing visual alerts to support medication compliance,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0009], [0039], [0042]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-13 and 17 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system for performing the steps “providing connectivity (data), providing visual alerts, sending messages, capturing images, sending images, determining depletion states, placing orders,” etc., that is “collecting data and providing visual alerts to support medication compliance,” etc. The limitation of “providing Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-13 and 17 recite an abstract idea. 
The claim(s) recite(s), in part, a system for performing the steps of “providing connectivity (data), providing visual alerts, sending messages, capturing images, sending images, determining depletion states, placing orders,” etc., that is “collecting data and providing visual alerts to support medication compliance,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-13 and 17 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. modems, networks, sensors, cellular modems, night lights, processors, radios, smart packaging, displays, speakers, microphones, cameras  (Applicant’s Specification [0041], [0047]-[0048], [0054], [0056], [0058], [0064], [0066]-[0067], [0070]), etc.) to perform steps of “providing connectivity (data), providing visual alerts, sending messages, capturing images, sending images, determining depletion states, placing orders,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. modems, networks, sensors, cellular modems, night lights, processors, radios, smart packaging, displays, speakers, microphones, cameras, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. modems, networks, sensors, cellular modems, night lights, processors, radios, smart packaging, displays, speakers, microphones, cameras, etc.). At paragraph(s) [0041], [0047]-[0048], [0054], [0056], [0058], [0064], [0066]-[0067], [0070], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “modems, networks, sensors, cellular modems, night lights, processors, radios, smart packaging, displays, speakers, microphones, cameras,” etc. to perform the functions of “providing connectivity (data), providing visual alerts, sending messages, capturing images, sending images, determining depletion states, placing orders,” etc. The recited “modems, networks, sensors, cellular modems, night lights, processors, radios, smart packaging, displays, speakers, microphones, cameras,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no 
Dependent Claims
Dependent claim(s) 2-13 and 17 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
For example dependent claim 2 only serves to further limit the abstract idea by reciting limitations on what the information is and how it is received and used through the steps/process/function of “providing local sensing via bar code scanners, RFID tabs and cameras,” etc.
For example dependent claim 3 only serves to further limit the abstract idea by reciting limitations on what the information is and how it is received and used through the steps/process/function of “providing visual alerts via displays via color change of the illumination,” etc.
For example dependent claim 4 only serves to further limit the abstract idea by reciting limitations on what the information is and how it is received and used through the steps/process/function of “providing visual alerts via displays via pattern change of the illumination,” etc.
For example dependent claim 5 only serves to further limit the abstract idea by reciting limitations on what the information is and how it is received and used through the steps/process/function of “providing direct data connection to a wall socket,” etc.
For example dependent claim 9 only serves to further limit the abstract idea by reciting limitations on what the information is and how it is received and used through the steps/process/function of “providing data via a cellular radio network connection,” etc.
For example dependent claim 10 only serves to further limit the abstract idea by reciting limitations on what the information is and how it is received and used through the steps/process/function of “providing data through the automatic selection based on escalating needs and dynamic cost metrics,” etc.
For example dependent claim 11 only serves to further limit the abstract idea by reciting limitations on what the information is and how it is received and used through the steps/process/function of “providing data through bi-direction cellular radio,” etc.
For example dependent claim 12 only serves to further limit the abstract idea by reciting limitations on what the information is and how it is received and used through the steps/process/function of “providing data through duplex telephones,” etc.
For example dependent claim 13 only serves to further limit the abstract idea by reciting limitations on what the information is and how it is received and used through the steps/process/function of “providing visual alerts  based on an escalation scheme operating as  a function of a complaint regimen,” etc.
For example dependent claim 17 only serves to further limit the abstract idea by reciting limitations on what the information is and how it is received and used through the steps/process/function of “providing button free trigger data connectivity between devices and networks,” etc.
Dependent claims 2-13 and 17 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-13 and 17 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-13 and 17 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9, 11-13 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jean-Pierre 490 (US 2008/0114490), in view of Dowling et al. (US 2007/0195526), further in view of De la Huerga 158 (US 2003/0099158), further in view of Wagner et al. 309 (US 2004/0195309).

CLAIM 1  
As per claim 1, Jean-Pierre 490 disclose(s): 
an alert display system (Jean-Pierre 490, [0002] system [0055] alert the patient) comprising: 
a processor (Jean-Pierre 490, [0102] microprocessor); 
a memory (Jean-Pierre 490, Figure 22 Memory 130); 
a second transceiver operatively connected to the processor, and providing connectivity between the device and local devices (Jean-Pierre 490, [0042] communication link 20, communication link 28, communication link 36, communication link 40, [0050] IR transmitter 58a, IR receiver 58b, [0048] infrared, Bluetooth, [0051] wireless connection to network 30, [0079] scale); 
a display controlled by the processor and providing a visual alert as a function of signals received from at least one of the remote networks or the local devices (Jean-Pierre 490, [0051] LCD 24); and 
the processor (Jean-Pierre 490, [0102] microprocessor).


Jean-Pierre 490 fails to expressly disclose:
a first transceiver operatively connected to the processor, and providing connectivity between the device and remote networks, the first transceiver including at least one cellular radio
the first transceiver.


However, Dowling et al. teach:
cellular phone)
the first transceiver (Dowling et al., [0092] cellular phone).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a first transceiver operatively connected to the processor, and providing connectivity between the device and remote networks, the first transceiver including at least one cellular radio,” and “the first transceiver” as taught by Dowling et al. within the system as taught by the Jean-Pierre 490 with the motivation of providing data transmission (Dowling et al., [0092]).

Jean-Pierre 490 and Dowling et al. fail to expressly teach:
a refill button configured to, in response to being actuated, cause …to send an electronic message to a pharmacy or a caregiver that a prescription is nearly depleted or fully depleted.


However, De la Huerga teach:
a refill button configured to, in response to being actuated, cause …to send an electronic message to a pharmacy or a caregiver that a prescription is nearly depleted or fully depleted (De la Huerga 158, [0053] reorder button).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a refill button configured to, in response to being actuated, cause …to send an electronic message to a pharmacy or a caregiver that a prescription is nearly depleted or fully depleted,” etc. as taught by De la Huerga 158 within the system as taught by Jean-Pierre 490 and Dowling et al. with the motivation of providing refilling of prescriptions (De la Huerga 158, [0053]).

Jean-Pierre 490 and Dowling et al. and De la Huerga 158 fail to expressly teach:
wherein the local devices comprising a camera configured to be embedded in a trash or recycling can, wherein the camera is configured to capture one or more images of one or more items that pass by the camera 
is configured to send the one or more images of the one or more items to the remote network 
is configured to determine whether the one or more items are depleted based on at least the one or more images, and is configured to, in response to determining that the one or more items is depleted, automatically place an order of the one or more items.


However, Wagner et al. 309 teaches:
the scanner configured to scan a code on items deposited in the discard unit), 
is configured to send the one or more images of the one or more items to the remote network (Wagner et al. 309, [0012] the network interface configured to transmit and receive information over a network; a database storing information related to the discard unit’s contents), 
is configured to determine whether the one or more items are depleted based on at least the one or more images, and is configured to, in response to determining that the one or more items is depleted, automatically place an order of the one or more items (Wagner et al. 309, [0012] wherein the received information provides an indication as to when at least a first item is to be replenished).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein the local devices comprising a camera configured to be embedded in a trash or recycling can, wherein the camera is configured to capture one or more images of one or more items that pass by the camera,” “is configured to send the one or more images of the one or more items to the remote network,” and “is configured to determine whether the one or more items are depleted based on at least the one or more images, and is configured to, in response to determining that the one or more items is depleted, automatically place an order of the one or more items” as taught by Wagner et al. 309 within the system as taught by Jean-Pierre 490 and Dowling et al. and De la Huerga with the motivation of providing replacement of disposed items with without requiring human operators (Wagner et al. 309, [0004], [0007]).

CLAIM 3   
As per claim 3, Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309 teach the system of claim 1 and further disclose the limitations of:
wherein the visual alert provided by the display is associated with a color change of the illumination (Dowling et al., [0066] a second parameter may correspond to a rate of color change).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309 teach the system of claim 1 and further disclose the limitations of:
patterns).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 5   
As per claim 5, Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309 teach the system of claim 1 and further disclose the limitations of:
further comprising a direct connection to a wall socket (Dowling et al., [0029] wall socket mounted).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 9   
As per claim 9, Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309
teach the system of claim 1 and further disclose the limitations of:
wherein the first transceiver is configured to find a network connection via the at least one cellular radio (Dowling et al., [0092] cellular phone).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 11 
As per claim 11, Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309 teach the system of claim 1 and further disclose the limitations of:
wherein the at least one cellular radio supports bi-direction communications (Dowling et al., [0092] cellular phone).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 12    
As per claim 12, Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309 teach the system of claim 11 and further disclose the limitations of:
wherein the first transceiver is configured to operate as a duplex telephone (Dowling et al., cellular phone).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 13    
As per claim 13, Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309
teach the system of claim 1 and further disclose the limitations of:
wherein the visual alert reflects an escalation scheme operating as a function of a compliance regimen (De la Huerga 158, [0044] determine if a patient is attempting to consume a medication too early and present an…alert warning the patient not to consume the medication).


The obviousness of combining the teachings of De la Huerga 158 with the system as taught by Jean-Pierre 490 and Dowling et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 14 
As per claim 14, Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309
teach the system of claim 1 and further disclose the limitations of:
wherein the connectivity between the device and remote networks is provided by a button free trigger (Jean-Pierre 490, [0050] IR transmitter 58a, IR receiver 58b, [0048] infrared, Bluetooth, [0051] wireless connection to network 30).


Examiner Note: Bluetooth, IR and wireless communication methods are known be able to provided button free.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jean-Pierre 490 (US 2008/0114490), in view of Dowling et al. (US 2007/0195526), in view of De la Huerga 158 (US 2003/0099158), in view of Wagner et al. 309 (US 2004/0195309), and further in view of Scannell (US 2005/0188853).

CLAIM 2   
As per claim 2, Jean-Pierre 490, Dowling et al. and De la Huerga 158 and Wagner et al. 309 teach the system of claim 1.

Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309 fail to expressly teach:
wherein the local sensing devices further comprises at least one of the following: a bar code scanner and an RFID tag.


However, Scannell teaches:
wherein the local sensing devices further comprises at least one of the following: a bar code scanner and an RFID tag (Scannell, [0003] bar code readers, [0055] RFID tags).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein the local sensing devices further comprises at least one of the following: a bar code scanner and an RFID tag,” etc. as taught by Scannell within the system as taught by Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309 with the motivation of providing information perceiving and receiving components (Scannell, [0003]).

Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jean-Pierre 490 (US 2008/0114490), in view of Dowling et al. (US 2007/0195526), in view of De la Huerga 158 (US 2003/0099158), in view of Wagner et al. 309 (US 2004/0195309), and further in view of Greene et al. (US 2008/0169910).

CLAIM 6    
As per claim 6, Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309 teach the system of claim 1 and further disclose the limitations of:
operating as a night light (Dowling et al., [0030] night light).


Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309 fail to expressly teach:
wherein the processor and the memory are disposed within a light.


However, Greene et al. teach:
wherein the processor and the memory are disposed within a light switch (Greene et al., [0030] processor, [0071] memory, [0075] light switches).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein the processor and the memory are disposed within a light wireless power transmission (Greene et al. [0001]).

CLAIM 7   
As per claim 7, Jean-Pierre 490 and Dowling et al. and De la Huerga 158 
and Wagner et al. 309 and Greene et al.
teach the system of claim 1 and further disclose the limitations of:
wherein the processor and memory are disposed within a picture frame (Greene et al., [0030] processor, [0071] memory, [0075] picture frame) operating as a night light (Dowling et al., [0030] night light).


The obviousness of combining the teachings of Greene et al. with the system as taught by Jean-Pierre 490, Dowling et al., and De la Huerga 158 and Wagner et al. 309 is discussed in the rejection of claim 6, and incorporated herein.


CLAIM 8    
As per claim 8, Jean-Pierre 490 and Dowling et al. and De la Huerga 158 
and Wagner et al. 309 and Greene et al.
teach the system of claim 1 and further disclose the limitations of:
wherein the processor and memory are disposed within a mirror (Greene et al., [0030] processor, [0071] memory, [0075] make-up mirror) operating as the night light (Dowling et al., [0030] night light).


The obviousness of combining the teachings of Greene et al. with the system as taught by Jean-Pierre 490, Dowling et al., and De la Huerga 158 and Wagner et al. 309 is discussed in the rejection of claim 6, and incorporated herein.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jean-Pierre 490 (US 2008/0114490), in view of Dowling et al. (US 2007/0195526), in view of De la Huerga 158 (US 2003/0099158), in view of Wagner et al. 309 (US 2004/0195309), and further in view of Zhao et al. (US 2004/0266393).

CLAIM 10   
As per claim 10, Jean-Pierre 490, Dowling et al. and De la Huerga 158 and Wagner et al. 309 teach the system of claim 1.

Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309 fail to expressly teach:
wherein the network connection is automatically selected by the first transceiver from multiple available connections based on an escalating need and dynamic cost metric.


However, Zhao et al. teaches:
wherein the network connection is automatically selected by the first transceiver from multiple available connections based on an escalating need and dynamic cost metric (Zhao et al., [0007] reverse link cost metric).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein the network connection is automatically selected by the first transceiver from multiple available connections based on an escalating need and dynamic cost metric,” etc. as taught by Zhao et al. within the system as taught by Jean-Pierre 490 and Dowling et al. and De la Huerga 158 and Wagner et al. 309 with the motivation of conserving link costs (Zhao et al., [0002]).

Response to Arguments
Applicant’s arguments filed 6/30/2021 with respect to claims 1-14 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 6/30/2021.
Applicant’s arguments filed on 6/30/2021 with respect to claims 1-14 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Jean-Pierre 490, Dowling et al., De la Huerga 158, Wagner et al. 309, Scannell, Greene et al. and Zhao et al.  do not render obvious the present invention because Jean-Pierre 490, Dowling et al., De la Huerga 158, Wagner et al. 309, Scannell, Greene et al. and Zhao et al. do not disclose “wherein the local devices comprise a camera,” and because Wagner et al. 309 is not prior art, and (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claim 1 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Jean-Pierre 490, Dowling et 
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. Further, Applicant only made declaratory statements regarding subject matter eligibility in Applicant’s Remarks. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626